Citation Nr: 1507913	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation for loss of use of the hands pursuant to 38 U.S.C.A. § 1151 due to spinal surgery provided at the VA Medical Center (VAMC) in Shreveport City, Louisiana, in December 2004 and/or August 2010.

2.  Entitlement to compensation for loss of balance pursuant to 38 U.S.C.A. § 1151 due to spinal surgery provided at the VAMC in Shreveport City, Louisiana, in December 2004 and/or August 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has loss of use of his hands and loss of balance that resulted from surgery conducted in December 2004 and/or August 2010.  In July 2013, a VA examiner concluded that the Veteran's loss of balance and loss of use of his hands were not the result of surgery conducted in August 2010.  However, there was no opinion provided with respect to the December 2004 surgery.  Therefore, an addendum opinion is needed.  

Also, the claims file contains some VA treatment records from 2010, but not those that pertain to the aforementioned August 2010 surgery.  Moreover, the record does not contain the records that were generated prior to the December 2004 surgery.  The statement of the case (SOC) references a September 27, 2004 surgery consultation, but it is not of record.  These records should be associated with the claims folder.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain:  (a) all records related to the Veteran's December 7, 2004 VA surgery to include, but not limited to treatment records dated from July 2004 to December 2004 including a September 27, 2004 surgery consultation; (b) all records related to the Veteran's August 3, 2010 VA surgery; and (c) the Veteran's complete VA treatment records dated from August 2010 forward.  

2.  After obtaining all additional identified records, forward the claims files to the VA compensation examiner that provided the July 2013 opinion (or a suitable substitute if this individual is unavailable). 
The entire claims file and a copy of this remand must be made available to the examiner.  The examiner must note in the report that the evidence in the claims file has been reviewed.

(a)  The examiner must identify the Veteran's disabilities manifested by (i) loss of use of the hands, and (ii) loss of balance.

(b) For all identified pathology, the examiner should provide an opinion as to whether it was proximately caused by either (i) the surgery on December 7, 2004, OR (ii) the surgery on August 3, 2010.

(c)  If (and only if) any identified pathology is found to have been proximately caused by the December 2004 or August 2010 surgery, the examiner must address the following:  


i) Whether any disability manifested by loss of use of the hands or loss of balance was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the surgery; or 

ii) If there was no fault on the part of VA in performing the surgery, whether any identified condition caused by the surgery was due to an event not reasonably foreseeable.

The examiner must provide a complete explanation for all conclusions reached.

If the examiner determines that an additional examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate examination.
 
3.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




